DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/09/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-6 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially estimating the electrical parameter value of the reluctance actuator using the at least one of the measurement of the current or the measurement of the voltage; and updating the stored estimate of the electrical parameter value of the reluctance actuator based on the estimation of the electrical parameter value of the reluctance actuator. The closest prior art references of record are Songatikamas et al. U.S. Patent Application 2018/0090253 (hereinafter “Songatikamas”), Delbaere et al. European Patent Document EP 2148339 B1 (hereinafter “Delbaere”), Ledain International Patent Document WO 2017027792 A1 (hereinafter “Ledain”), Chen et al. U.S. Patent Application 2018/0080800 (hereinafter “Chen”), Harley et al. U.S. Patent Application 2015/0130730 (hereinafter “Harley”), Creary et al. U.S. Patent Application 2020/0389114 (hereinafter “Creary”), Garg et al. U.S. Patent Application 20200389114 (hereinafter “Garg”), Frescas et al. U.S. Patent Application 2018/0120938 (hereinafter “Frescas”), Bodenstein U.S. Patent Application 2017/0139405 (hereinafter “Bodenstein”), Helle German Patent Document DE 102008027720 A1 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/               Primary Examiner, Art Unit 2839